     Case 2:20-cv-00436-KJD-BNW Document 8 Filed 11/16/20 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    ADRIAN JOHNSON                                        Case No. 2:20-CV-436-KJD-BNW
 8                                             Plaintiff,                     ORDER
 9           v.
10    JEREMY PICKETT, et al.,
11                                          Defendant.
12          Before the Court for consideration is the Order and Report and Recommendation (#7) of
13   Magistrate Judge Brenda Weksler entered August 31, 2020, recommending that Plaintiff’s
14   Motion to Screen Complaint (#6) be denied as moot and that Plaintiff’s Complaint (#1-1) be
15   dismissed with prejudice. Though the time for doing so has passed, Plaintiff has failed to file any
16   objections to the Report and Recommendation.
17          The Court has conducted a de novo review of the record in this case in accordance with
18   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
19   Recommendation (#7) of the United States Magistrate Judge entered August 31, 2020, should be
20   ADOPTED and AFFIRMED.
21          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
22   Recommendation (#7) entered August 31, 2020, are ADOPTED and AFFIRMED;
23          IT IS FURTHER ORDERED that Plaintiff’s Motion to Screen Complaint (#6) is
24   DENIED as moot;
25   ///
26   ///
27   ///
28
     Case 2:20-cv-00436-KJD-BNW Document 8 Filed 11/16/20 Page 2 of 2



 1         IT IS FURTHER ORDERED that Plaintiff’s Complaint (#1-1) is DISMISSED with
 2   prejudice.
 3         DATED this 16th day of November 2020.
 4
                                                        ______________________________
 5
                                                             The Honorable Kent J. Dawson
 6                                                              United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -2-
